DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Liu et al. (US PG Pub 2009/0279125).
For claim 1:  Liu et al. teaches a printing data creating apparatus 100, comprising: a display (see Fig. 1, computer monitor of the computer system 104) configured to display an image; a transmitter (see Fig. 1, arrow from 120 to printer 118) configured to transmit printing data to a printing apparatus 118 which prints a label; a controller, an input unit to which an instruction for the controller is input (see Fig. 1, computer keyboard and user interface 106); and a storage storing a program for controlling the controller (see Fig. 1, computer memory), wherein the controller is configured to: display, on the display, a label creation screen for the label including an attribution information input field to which attribution information for creating the label is input (Fig. 2, display a driver among drivers to be selected) and a standard label instruction field for instructing edition of a standard label in accordance with a prescribed standard (see Figs. 3 and 4, receiving user input for features within standard driver, see paragraph 28-29); when the standard label instruction field is operated by input to the input unit, display, on the label creation screen, a plurality of standard input fields in addition to the attribution information input field, each of the plurality of standard input fields being a input field to which standard information as information in accordance with the prescribed standard is input; create printing data of the standard label based on the standard information input in the plurality of standard input fields (see Figs. 3 and 4, paragraph 28 and 29; step 502, 504); and transmit the created printing data of the standard label from the transmitter to the printing apparatus (see Fig. 5, step 504).
For claim 2:  Liu et al. teaches a printing data creating apparatus of claim 1 and further teaches that, wherein, in a case where at least one of the plurality of standard input fields is an unentered standard input field, the controller configure to create printing data of the standard label without containing information corresponding to the unentered input field (see Fig. 4, a plurality of standard input fields are present, when a field is an unentered field, the controller produces print data correspondingly, for example, border and punch are shown as unentered and appropriate print data is provided in this case).
For claim 3:  Liu et al. teaches a printing data creating apparatus of claim 1 and further teaches that the controller is configured to display, on the label-creation screen (see Fig. 4), a standard change field configured to instruct edition of the label in accordance with a different standard which is different from the prescribed standard (see Fig. 4, the prescribed standard being one sided printing, print data can be instructed to be printed pamphlet style instead).
For claim 4:  Liu et al. teaches a printing data creating apparatus of claim 1 and further teaches that the controller is configured 
For claim 5:  Liu et al. teaches a printing data creating apparatus of claim 1 and further teaches that the controller is configured to display, on the label-creation screen, the plurality of standard input fields in a line in an order in accordance with the prescribed standard (see Fig. 4, considering only the document style as standard input fields, the fields are provided in a line in order in accordance it the prescribed standard).
For claim 6:  Liu et al. teaches the printing data creating apparatus according to claim 1, wherein the controller is configured to: display, on the display, a category selection screen configured to prompt selection of a category of the label to be created by the printing apparatus (see Fig. 2, selection of a category); and display, on the display, the label creation screen corresponding to the category selected by an instruction to the input unit (see Fig. 4, display of the screen corresponding to the selected category).
Regarding claims 9-11:  Liu et al. as applied to claim 1 above teaches the features in a computer readable medium (see Fig. 1, memory within computer system), as a printing system (see Fig. 1, including the computer and printer), and as a print data creating apparatus (see Fig. 1, the computer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PG Pub 2009/0279125) in view of Mun (US PG Pub 2014/0324521).
For claim 4:  Liu et al. teaches all of the limitations of claim 4 except that the controller is configured to create printing data in which a delimiter is inserted between a first character string and a second character string input in a first input field and a second input field which are adjacent to each other in the plurality of input fields.  However, Mun teaches a print data generation device wherein a delimiter is inserted between a first character string and a second character string input in a first input field and a second input field which are adjacent to each other in the plurality of input fields (see Fig. 8, a plurality of fields are provided adjacent to one another, a delimiter in the sense of boxes is inserted therebetween, these fields can be converted to print data, see paragraph 172).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Liu et al. to print data in the format provided by Mun for the purpose of producing forms which convey organized data for later view.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PG Pub 2009/0279125) in view of Caveney, Jr. (US PG Pub 2006/0114487).
For claim 7:  Liu et al. teaches all of the limitations of claim 7 except that a prescribed standard is a TIA standard.  However, provision of printed documents in any known standard would be within the ability of one of ordinary skill in the art at the time the invention was made and particularly motivated to improve recognizance by those familiar with the standard.  In the instant case, Caveney, Jr. teaches a labelling TIA standard (see paragraphs 27-30).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. to adapt the printing to the TIA standard as taught by Caveney, Jr. for the purpose of improving recognizance by those familiar with the standard.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PG Pub 2009/0279125) in view of Lewis et al. (US PG Pub 2015/0287289).
For claim 8:  Liu et al. teaches all of the limitations of claim 7 except that a prescribed standard is an ISO standard.  However, provision of printed documents in any known standard would be within the ability of one of ordinary skill in the art at the time the invention was made and particularly motivated to improve recognizance by those familiar with the standard.  In the instant case, Lewis et al. teaches a labelling ISO (see paragraph 95).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. to adapt the printing to the ISO as taught by Lewis et al. for the purpose of improving recognizance by those familiar with the standard.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853